STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS                                FILED
                                                                              December 10, 2020
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
In re M.C.-1, M.C.-2, K.S.-1, and K.S.-2                                            OF WEST VIRGINIA


No. 20-0508 (Kanawha County 19-JA-227, 19-JA-228, 19-JA-229, and 19-JA-230)



                               MEMORANDUM DECISION


        Petitioner Mother R.S., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s May 27, 2020, order terminating her parental rights to M.C.-1, M.C.-2, K.S.-
1, and K.S.-2. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian ad
litem, Bryan B. Escue, filed a response on the children’s behalf in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period or a less restrictive dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In March of 2019, the DHHR filed a child abuse and neglect petition alleging that petitioner
was charged with four counts of gross child neglect creating a substantial risk of death or serious
bodily injury, and one count of possession with intent to deliver after investigators found 276
grams of marijuana in her home. The DHHR also alleged that another individual in petitioner’s
home was arrested for possession with intent to deliver methamphetamine and possession of a
firearm by a prohibited person. The DHHR further alleged that the home lacked running water and
was in deplorable condition. The home was later condemned. The DHHR concluded that petitioner
failed to provide the children with necessary food, clothing, supervision, and housing and was not

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, as two pairs of children share the same initials, we
refer to them as M.C.-1 and M.C.-2 and K.S.-1 and K.S.-2, respectively, throughout this
memorandum decision.
                                                  1
sufficiently motivated or organized to provide for their needs on an ongoing basis. The DHHR
later amended the petition to include allegations that petitioner struck the children on their genitals
with a belt and that the children witnessed petitioner abuse controlled substances.

        The circuit court held adjudicatory hearings in May, June, and August of 2019. The DHHR
presented testimony from the officer that investigated and, as noted above, ultimately arrested
petitioner and the other individual in the home. The officer testified to the deplorable condition of
the home, of which photographic evidence was admitted, as well as the controlled substances
found within the home. The DHHR also presented testimony of the children’s forensic interviewer,
who testified regarding the children’s disclosures. Ten-year-old K.S.-1 disclosed multiple
instances of petitioner hitting her with the “metal part” of the belt and being bruised thereafter.
Eleven-year-old K.S.-2 disclosed witnessing petitioner moving “crunched up white stuff” with a
credit card before putting it into a lightbulb but indicated that he was not sure what occurred
afterwards. K.S.-2 clarified that petitioner “[does not] do ice. She sells it.” Both children disclosed
domestic violence between petitioner and the father of M.C.-1 and M.C.-2. Petitioner denied the
deplorable condition of the home and denied that she left marks on the children after hitting them
with a belt. Petitioner further denied using controlled substances and denied possession of the
controlled substances found in her home. She admitted that domestic violence occurred in the
home, but testified that she had ended the relationship with her abusive partner. Finally, when
petitioner was confronted with two drug screens conducted by her probation officer that were
positive for methamphetamine, she continued to deny her controlled substance use. Ultimately, the
circuit court adjudicated the children as abused and neglected children and adjudicated petitioner
as an abusing parent. Thereafter, petitioner moved for a post-adjudicatory improvement period.

        The circuit court held a dispositional hearing in January of 2020 and the final dispositional
hearing in March of 2020. Petitioner’s forensic evaluator testified that during the evaluation,
petitioner denied the allegations in the petition. When asked what she would do differently in the
future, petitioner stated that she would not “let[] anyone in again,” referring to the individual who
was arrested in her home with methamphetamine and a firearm on his person. The evaluator
explained that she gave petitioner an “extremely poor” prognosis for improvement based on
petitioner’s failure to acknowledge the conditions of abuse and neglect and her lack of desire to
change her behavior. Petitioner countered that she acknowledged the conditions of abuse and
neglect during her forensic evaluation and stated that she would participate in all services offered
to her. Petitioner also testified that she did not have a substance abuse issue and did not “need
drugs.” Petitioner was sentenced to probation and a term of home confinement as a result of her
criminal charges. She testified that she had been incarcerated earlier in March of 2020 because she
tested positive for marijuana, which was a violation of her probation. However, the circuit court
took judicial notice of a motion filed in petitioner’s criminal proceedings that alleged petitioner
violated probation by testing positive for methamphetamine and fentanyl and attempting to
adulterate a urine specimen.

       Ultimately, the circuit court found that there was no reasonable likelihood that the
conditions of abuse and neglect could be substantially corrected in the near future and that




                                                  2
termination of petitioner’s parental rights was in the children’s best interests. Accordingly, the
circuit court terminated petitioner’s parental rights by its May 27, 2020 order. 2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Upon review, this Court finds no
error in the proceedings below.

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her a post-adjudicatory improvement period. She asserts that she participated
in her parenting and adult life skills classes, every court hearing and related meeting, and her
parental psychological evaluation. According to petitioner, she demonstrated by clear and
convincing evidence that she was likely to fully participate in an improvement period, and,
therefore, the circuit court erred in denying her motion. We disagree.

         West Virginia Code § 49-4-610(2)(B) provides that a circuit court may grant a parent a
post-adjudicatory improvement period when she “demonstrates, by clear and convincing evidence,
that [she] is likely to fully participate in the improvement period.” It is well established that “West
Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015).
“Additionally, if a parent is unable to demonstrate an ability to correct the underlying conditions
of abuse and/or neglect in the near future, termination of parental rights may proceed without the
utilization of an improvement period.” In re Charity H., 215 W. Va. 208, 216, 599 S.E.2d 631,
639 (2004). In this case, petitioner fails to cite to record in support of her assertion that she fully




       2
         The father of M.C.-1 and M.C.-2 also had his parental rights terminated below. According
to the parties, the permanency plan for these children is adoption in their current placement. The
respective fathers of K.S.-1 and K.S.-2 retain their parental rights, and these children have achieved
permanency in their custody.


                                                  3
participated in the services provided to her. 3 Indeed, the record is devoid of any testimony
regarding petitioner’s participation in these services. Rather, the record reflects that petitioner
continually denied that she abused or neglected the children. We have held that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). As noted by
petitioner’s forensic evaluator, petitioner’s continued denial of the conditions of abuse and neglect
was a substantial barrier to progress. In light of her failure to acknowledge the conditions of abuse
and neglect, we find no error in the circuit court’s denial of her motion for a post-adjudicatory
improvement period.

        Petitioner also argues that the circuit court erred in terminating her parental rights rather
than imposing a less restrictive dispositional alternative. She contends that the most appropriate
disposition for K.S.-1 and K.S.-2 was to dismiss them from the proceeding after they achieved
permanency in the custody of their respective fathers. 4 According to petitioner, the conditions of
neglect or abuse could have been substantially corrected in a reasonable time, “i.e. during the term
of a post-adjudicatory improvement period,” at which point she could petition the circuit court for
a modification of custody. Upon our review, we find no error below.

        West Virginia Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination of parental rights is
necessary for the welfare of the children. Pursuant to West Virginia Code § 49-4-604(d), a circuit
court may determine that there is no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected when “based upon the evidence before the court, the abusing adult
or adults have demonstrated an inadequate capacity to solve the problems of abuse or neglect on
their own or with help.” We have previously held that West Virginia Code § 49-4-604 “permits
the termination of one parent’s parental rights while leaving the rights of the nonabusing parent
completely intact, if the circumstances so warrant.” In re Emily, 208 W. Va. 325, 344, 540 S.E.2d
542, 561 (2000). Further, “simply because one parent has been found to be a fit and proper


       3
         Petitioner’s failure to cite to the record in support of these facts is in violation of Rule
10(c)(7) of the West Virginia Rules of Appellate Procedure. Rule 10(c)(7) requires that “[t]he
argument must contain appropriate and specific citations to the record on appeal.” This Court has
held, “[a] skeletal ‘argument,’ really nothing more than an assertion, does not preserve a claim . .
. . Judges are not like pigs, hunting for truffles buried in briefs.” State v. Kaufman, 227 W. Va.
537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011) (citation omitted).
       4
         Petitioner does not reference M.C.-1 or M.C.-2 in this assignment of error. However, this
Court’s reasoning in affirming the termination of petitioner’s parental rights to K.S.-1 and K.S.-2
is applicable to M.C.-1 and M.C.-2 as well.
                                                  4
caretaker for [the] child does not automatically entitle the child’s other parent to retain his/her
parental rights if his/her conduct has endangered the child and such conditions of abuse and/or
neglect are not expected to improve.” Id. As mentioned above, petitioner refused to acknowledge
the conditions of neglect or abuse or her responsibility for the same. This is clear evidence that
petitioner was unable to solve the problems on her own or with help from the DHHR. Furthermore,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). The circuit court’s finding that
there was no reasonable likelihood that petitioner could substantially correct the conditions of
neglect or abuse in the near future is fully supported by the record, and, therefore, termination of
her parental rights to K.S.-1 and K.S.-2 was permissible without the use of less restrictive
dispositional alternatives. Accordingly, we find no error in the circuit court’s termination of
petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its May
27, 2020, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 5